Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7-14, 16, 17, 19-22, 24-28, 30, and 31 are allowed. 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 14 and 22 with particular attention to the limitation wherein wherein the interlayer comprises nanoporous carbon and is located between the solid electron conductor and the membrane, wherein the nanoporous carbon is modified by a reactive functional group selected from the group consisting of azide (-NA), thiol (-SH), trichlorosilane, and alkoxysilane, wherein the molecular redox buffer comprises a metal ion redox couple, the metal ion redox couple comprising a reduced species and an oxidized species, of a metal ion redox couple and wherein the reduced species and the oxidized species of the molecular redox buffer are covalently attached to the nanoporous carbon in the interlayer through the reactive functional group in combination with the other limitations.
 The closest prior art of record is considered to be Hu et al., Ion-Selective Electrodes with Colloid-Imprinted Mesoporous Carbon as Solid Contact, Anal. Chem. Vol. 86, pp. 7111-7118 (2014), D. Evrard, et al., Electrochemical functionalization of carbon surfaces by aromatic azide or alkyne molecules: a versatile platform for click chemistry. Chemistry–A European Journal, 14(30), 9286-9291 (2008) and F. Scholz et al., A solid-state redox buffer as interface of solid contact ISEs, Electrochemistry Communications, vol. 12, pp. 955-957 (2010). 
Hu teaches a solid contact ion selective electrode with a nanoporous carbon interlayer wherein the ion-selective membrane is doped with a metal ion redox buffer. Therefore Hu fails to teach wherein the reduced species and the oxidized species of the molecular redox buffer are covalently attached to the nanoporous carbon in the interlayer through the reactive functional group.
Evrard teaches functionalizing of carbon electrode surfaces by grafting of azido or ethynyl groups onto the surface and coupling ferrocene (Abstract). Evrard teaches modifying glassy carbon electrode and pyrolytic graphite edge (p. 9292, right column, Electrochemical experiments) and therefore fails to teach nanoporous carbon. Evrard also fails to teach wherein the carbon layer is located between a membrane and solid electrode conductor. 
Scholz teaches a graphite with a surface-confined redox buffer system used as solid contact in solid-contact ion-selective electrodes (abstract). Scholz teaches modifying the graphite by generating carboxylic surface groups and subsequent modification with n-(2,5-dimethoxyphenyl)ethyl-1-amine (DMPEA) (abstract). Therefore, Scholz fails to teach nanoporous carbon, wherein the carbon layer is located between a membrane and solid electrode conductor, and wherein the nanoporous carbon is modified by a reactive functional group selected from the group consisting of azide (-NA), thiol (-SH), trichlorosilane, and alkoxysilane. 
The prior art, however, whether taken individually or in combination would not disclose all of the cumulative limitations of independent claims 1, 14 and 22. Claims 3-5, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795